ase 1:19-cy-02762-DAB Document 7 Filed 06/18/19 Page 1 of 1
AXDENTONS Timothy J. Straub Dentons US LLP
Managing Associate 1221 Avenue of the Americas

New York, NY 10020-1089
timothy.straub@dentons.com United States
D +1212 768 6821

Am Salans FMC SNR Denton McKenna Long
dentons.com

June 18, 2019

VIA ECF

The Honorable Deborah A. Batts
United States District Judge
Southern District of New York
500 Pearl Street, Room 2510
New York, New York 10007

Re:  Fischler v. Magnum Real Estate Group LLC d/b/a 100 Barclay: Case No. 1:19-cv-02762-DAB
Dear Judge Batts:

We represent defendant Magnum Real Estate Group LLC d/b/a 100 Barclay (“Defendant”) in the above-
referenced matter. We respectfully move the Court to extends Defendant’s deadline to answer, move, or
otherwise respond to the plaintiff's complaint.

Pursuant to the enclosed stipulation, the parties have agreed to set July 26, 2019, as Defendant's
deadline to move, answer, or otherwise respond to plaintiff's complaint. As Defendant’s counsel has only
recently been retained to represent it in this matter, this extension will permit Defendant's counsel to
investigate and the parties to communicate regarding plaintiff's allegations. There have been no prior
extensions in this matter.

Respectfully submitted,

 

Encl.

cc: Douglas Brian Lipsky, Esq. (counsel for Plaintiff) (by ECF)
